      Case 1:18-cv-03698-LGS-GWG Document 473 Filed 01/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
TOWAKI KOMATSU,
                                                               :
                                                                   ORDER
                          Plaintiff,                          :
                                                                   18 Civ. 3698 (LGS) (GWG)
        -v.-                                                  :

THE CITY OF NEW YORK, et al.,                                 :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Before the Court is plaintiff Towaki Komatsu’s letter motion to compel discovery. See
Docket # 453, filed December 22, 2020 (“Pl. Motion”). Plaintiff asks this Court to issue an order
compelling The City of New York (the “City”) to immediately provide discovery material to
plaintiff without a protective order in place (Pl. Motion at 1), and to provide plaintiff with
“copies of all email communications that were sent by or otherwise to people who were
employees of the City of New York in 2017 that pertained to my efforts to attend all types of
public forums that were conducted partly by Bill de Blasio (“the Mayor”) in 2017 . . . .” Id. at
2. 1 The City opposes both requests. See Letter from Andrew Spears at 6, 3-4, filed January 7,
2021 (Docket # 462). The Court has reviewed the parties’ letters and decides the motion as
follows.

Protective Order

        The City in its opposition asks that a proposed confidentiality order included in its letter
be ordered by the Court. Id. at 4. While plaintiff objects to such an order, a confidentiality order
is, as one case puts it, “routine.” “It permits either party to designate as confidential material
believed in good faith properly to be protectible. The material so designated must be held in
confidence . . . .” Decarlo v. Archie Comic Publications, Inc., 2000 WL 781863, at *1 (S.D.N.Y.
June 20, 2000). “[O]rders of this sort minimize the involvement of the Court and the parties in
unproductive and time consuming disputes about the existence of good cause for protecting
individual documents and avoid the litigation of such questions in the abstract.” Id.

       Whether any documents are ultimately properly designated as confidential is best left to
consideration of specific documents or categories of documents. Abiding by the provisions of a
confidentiality order is the normal way that this process is effectuated. Indeed, any challenges to

        1
         It may be that plaintiff is making additional requests but if so the Court is unable to
discern what they are.
     Case 1:18-cv-03698-LGS-GWG Document 473 Filed 01/15/21 Page 2 of 3




a designation of confidential material can only be knowingly made once the plaintiff actually
sees the documents at issue. Obviously, plaintiff must keep the documents confidential until this
process is completed, as will be provided in the Confidentiality Order.

       Plaintiff is correct that “the public has a presumption of access to judicial documents
under both the common law and the First Amendment.” Pl. Motion at 5. But the right of access
does not apply to information obtained in the discovery process. See, e.g., United States v.
Smith, 985 F. Supp. 2d 506, 519 (S.D.N.Y. 2013) (“there is no right of access to discovery
materials”). Nor does it apply to disputes over confidentiality designations to discovery
materials.

        Accordingly, because a confidentiality order will assist in the administration of this case
and the resolution of disputes between the parties, the Court will separately enter an order in a
form commonly used in this district. See generally Auction Houses Antitrust Litigation, 2001
WL 690042, at *1 (S.D.N.Y. June 19, 2001); Decarlo, 2000 WL 781863, at *1 Plaintiff is
required to comply with this Order, of course. If, after having received the documents in the
anticipated production, plaintiff believes that any “confidential” designation has been improperly
applied, he may challenge that designation pursuant to the procedures laid out in the
confidentiality order. Any such challenge will not have any effect on deadlines in this case.

Request for Documents

         Regarding plaintiff’s second request, the Court notes that there is no indication in
plaintiff’s motion that he has complied with paragraph 2.A of this Court’s Individual Practices
for this particular dispute, and for this reason alone his request is denied. Also, it is not clear that
he ever made a request in the form he presents it now. In any event, the parties should confer
again on this matter. To assist in the parties’ discussions, the Court notes that statements about
plaintiff by City employees in 2017 not directly describing the incidents alleged in the complaint
may still be relevant to the defendants’ intent. Relevance alone, however, is not a sufficient
basis to require production inasmuch as burden, proportionality and other factors must be
considered. See Fed. R. Civ. P. 26(b)(1). Nonetheless, it may not be unduly burdensome for the
City to produce emails from a limited number of custodians.. Also, it is unclear from
defendants’ letter if the City has declined to provide communications between City employees
and outsiders about the incidents alleged in the complaint (as opposed to purely internal
communications). If so, it would seem to the Court that external communications to outsiders
might be relevant and, for some custodians, not unduly burdensome to produce. All these issues
should be a matter of discussion between the parties, however.

        Accordingly, plaintiff’s motion to compel is denied at this time.

       The defendants shall mail or email to plaintiff a copy of this Order, the Confidentiality
Order, and a separate memorandum endorsement that is being entered today.

        SO ORDERED.


                                                   2
    Case 1:18-cv-03698-LGS-GWG Document 473 Filed 01/15/21 Page 3 of 3




Dated: January 15, 2021
       New York, New York




                                    3
